Citation Nr: 1209883	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO. 08-33 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for a left shoulder injury with bursitis. 

2. Entitlement to service connection for cataracts. 

3. Entitlement to service connection for bronchitis. 

4. Entitlement to service connection for sinusitis with sinus headaches.
 
5. Entitlement to service connection for emphysema.

6. Entitlement to service connection for a gastrointestinal disability, claimed as a duodenal ulcer.
 
7. Entitlement to service connection for kidney stones. 

8. Entitlement to service connection for renal disease. 

9. Entitlement to service connection for peripheral neuropathy, right upper extremity, including as due to exposure to herbicides.
 
10. Entitlement to service connection for peripheral neuropathy, left upper extremity, including as due to exposure to herbicides.

11. Entitlement to service connection for peripheral neuropathy, right lower extremity, including as due to exposure to herbicides.

12. Entitlement to service connection for peripheral neuropathy, left lower extremity, including as due to exposure to herbicides.

13. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with dysthymic disorder. 

14. Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. The RO provided the Veteran notice of the rating decision by a letter dated in October 2007.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In a statement dated in November 2008, the Veteran noted that he had not contended that his claimed cataracts, duodenal ulcer, kidney stones, or renal disease were a result of exposure to Agent Orange during his period of service in Vietnam. The Board has reviewed the Veteran's assertions in the claims file and indeed he has not claimed these conditions are due to Agent Orange exposure. Instead, these issues were so considered as having been presumptively caused by herbicide exposure in accordance with relevant caselaw. See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) (VA's duty to assist pursuant to section 5107(a). . . attaches to the investigation of all possible . . . causes of that current disability). The issues on appeal have been rephrased accordingly on the title page of this decision.

The RO denied the Veteran's claim for a TDIU in September 2007. Although the Veteran did not specifically disagree with the denial of his claim for a TDIU in his December 2007 notice of disagreement, he did submit new and material evidence with respect to the TDIU claim at that time, including a note from a private clinical psychologist discussing his problems working over a period of many years, and a performance evaluation from his workplace, indicating that he was having trouble meeting workplace performance standards and that he was a hard worker but had to improve his performance. 

As a consequence, readjudication of the claim for a TDIU is required. See 38 C.F.R. § 3.156(b) (new and material evidence-pending claim). Further, as the claim for a TDIU is part and parcel of the claim for a higher initial rating for PTSD, the Board will accept full jurisdiction over the TDIU claim. See Rice v. Shinseki, 22 Vet. App. 447 (2009) (when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability).

In addition to the issues listed on the title page above, the RO denied claims for service connection for hepatitis C and diabetes mellitus in its September 2007 rating decision. The Veteran did not disagree with these determinations in his December 2007 notice of disagreement, the issues were not set forth in the October 2008 statement of the case, and in a statement received in November 2008, the Veteran wrote for both claims that "I will leave this item as is for now, subject to being re-opened at a later date if necessary."  Accordingly, the Board does not have jurisdiction over the issues of service connection for hepatitis C and diabetes mellitus. See 38 U.S.C.A. §§ 7104, 7105.

In this decision the Board denies the Veteran's claim for service connection for cataracts. The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent evidence to indicate that the Veteran has cataracts that began during active service or are related to any incident of service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for cataracts are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board finds that there is no competent evidence to show that the Veteran's post-service cataracts began during active service or are related to any incident of service. As a result, the Board denies the Veteran's claim for service connection for cataracts.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran dated in January 2007 that fully addressed all notice elements for the claim for service connection for cataracts. The letter explained the evidence necessary to substantiate the claim. This letter also informed the Veteran of his and VA's respective duties for obtaining evidence. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). The VCAA notice letter was provided prior to initial adjudication of the Veteran's claim, and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the service treatment records, and the relevant identified post-service treatment records. With respect to the Veteran's claim for service connection for cataracts, VA treatment records reflect a history of surgery for cataracts. The September 2008 VA eye treatment records indicated that he had a cataract removed from his left eye in 1989. No additional records have been received or identified regarding the etiology or current status of his cataracts. Unlike his other claimed conditions, he has not provided a medical release to obtain past private records of treatment for cataracts, although he was advised in the January 2007 VCAA letter to identify for VA or provide any past medical records or lay evidence that may show his cataracts are related to service.

VA's duty to assist includes providing a VA examination and opinion where there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service," but there is "insufficient competent medical evidence on file for the Secretary to make a decision on the claim."  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). Although the Veteran claims his post-service cataracts are or were due to active service, he has not described symptoms of cataracts during active service or from the time of active service forward, and there is no competent medical evidence to relate post-service cataracts to any incident of service. The Veteran has provided only a general lay assertion that his cataracts are due to service in Vietnam; however, such a determination is a matter that would require medical expertise, so that his assertions to this effect are of no probative value and do not "indicate" that his cataracts "may" be related to active service. There is no competent evidence to indicate that the Veteran's post-service cataracts (or current residuals of cataracts) may have been related to active service. As a result, a VA examination and opinion as to this issue is not required. See 38 U.S.C.A. 5103A(d).

Neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim for service connection for cataracts. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of this claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Merits of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology. See 38 C.F.R. § 3.303(b). Continuity of symptomatology may establish service connection if a claimant can demonstrate that (1) a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The United States Court of Appeals for the Federal Circuit has held that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of service connection for colon disability to be rebutted by clear and convincing evidence in the form of absence of post-war medical records of treatment for colon-related problems for period of over 40 years).

Veterans who served in the Republic of Vietnam during the Vietnam Era (from February 28, 1961, to May 7, 1975) are presumed exposed to herbicides under 38 C.F.R. § 3.307(a)(6). The Veteran's service department records indicate that he served in the Republic of Vietnam from August 1967 to August 1968. He is presumed to have been exposed to herbicides during this time. See 38 C.F.R. § 3.307(a)(6)(iii). 

Certain diseases and disorders are presumed to be due to exposure to certain herbicide agents, including Agent Orange. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(e). However, even if a Veteran is not entitled to service connection on a presumptive basis, a Veteran is not precluded by presumptive laws and regulations from establishing service connection with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The Veteran served in Vietnam during the Vietnam War era, and is therefore presumed to have been exposed to certain herbicide agents, to include Agent Orange. Although the RO has characterized the Veteran's contentions as including cataracts as a result of exposure to Agent Orange, the Veteran clarified in November 2008 that he has not claimed his cataracts are a result of exposure to Agent Orange, and the Board has reviewed the claims file and verified this to be true. Nevertheless, the Board notes that cataracts are not among the disabilities presumed to be associated with exposure to certain herbicide agents, to include Agent Orange (see 38 C.F.R. §§ 3.307, 3.309(e)), and there is no competent medical evidence in the claims file relating the Veteran's cataracts  or cataracts generally to exposure to Agent Orange or other herbicide agents.

Service treatment records are negative for any complaints, symptoms, or diagnosis of cataracts or other eye disorders. The Veteran has alleged no injury to his eyes during active service. On the Veteran's discharge report of medical history, he indicated that he did not have and never had "eye trouble."  The Veteran's August 1968 service discharge examination report indicates a normal evaluation for the  eyes. At discharge the Veteran was physically profiled as "1" for his eyes, indicating a high level of fitness. See Odiorne v. Principi, 3 Vet. App. 456 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).

At a September 2008 VA primary care visit the Veteran complained of a left-sided headache with light sensitivity. On examination of his eyes his pupils were equal and reactive to light, his conjunctiva were clear, his extraocular muscles were intact, and on examination of the fundi the discs were flat. He was referred for VA ophthalmological consultation as well as for neurological consultation, lab testing, and treatment for his PTSD.

September 20008 VA eye treatment records indicate by history that the Veteran had a cataract extracted from his left eye in 1989. A preliminary eye examination report indicated he had his last eye examination nine years previously and was receiving no ocular medications. The Veteran's chief complaint was  on and off severe headaches on the left temporal side, worse in the morning upon waking up. He denied any medical problems, including diabetes. A September 2008 treatment report from a VA optometric physician resulted in a diagnosis of myopia. There was no indication of current cataracts in the report. The Veteran was to return to care in one year. 

There is no evidence of treatment for, symptoms of, or a diagnosis of cataracts during service and no evidence to support a relationship between the Veteran's indicated post-service history of cataracts and his period of service. The Veteran has only generally claimed that he had cataracts removed that were due to active service, but the Board can find no competent evidence to indicate that his cataracts may be related to service.
 
The Veteran has submitted no evidence that supports an etiological connection between his claimed history of cataracts and his period of service. His August 1968 discharge examination shows a normal evaluation of his eyes, and the Veteran reported at discharge that he did not then have or ever had eye trouble. The Board has considered the Veteran's lay statement that his cataracts are due to service; however, there is no competent lay or medical evidence does to support that contention. There is no competent lay evidence of continuing symptoms of cataracts from active service forward, and there is no competent medical evidence of an etiological relationship between any incident of active service and post-service cataracts. As result, the preponderance of the evidence is against the claim, and entitlement to service connection for cataracts is not warranted. See 38 U.S.C.A. §§ 1110, 5107.

As the preponderance of the evidence is against the claim as to the essential elements of in-service incurrence of cataracts or a link between post-service cataracts and any incident of service, the benefit of the doubt rule is not for application in resolution of these aspects of the Veteran's appeal. See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for cataracts is denied.






REMAND

The Veteran asserts that he injured his left shoulder during his combat duties in Vietnam. He asserts that he hurt his shoulder while scrambling to get under cover during a rocket and mortar attack and dove into a bunker, striking his shoulder and experiencing excruciating pain. (See statement from Veteran received in December 2006, numbered paragraph 2.) As a factual matter, the described combat-related injury is presumed to have occurred. See 38 U.S.C.A. § 1154(b). 

The Veteran alleges that he has experienced shoulder pain ever since the in-service incident. He received VA emergency room treatment for the left shoulder in December 2005. He was assessed by a treating VA clinician in December 2005 as having bursitis or degenerative joint disease. Because there is an indication that the Veteran's left shoulder disability may have begun during active service or may be related to an in-service injury, but there is insufficient evidence to decide the claim, a VA examination and opinion as to whether  his left shoulder disability began during active service or is related to any incident of service is required. See 38 U.S.C.A. § 5103A(d). 

Service treatment records indicate that the Veteran was treated for a cold in November 1966, and for a cough and a cold in April 1967. He asserts that he began experiencing breathing problems, sinusitis, headaches, emphysema, and bronchitis shortly after his arrival in Vietnam. He asserts that these conditions have continued from active service forward. At VA treatment in March 2008, a chest X-ray showed hyper-inflated lungs. Additionally, he was treated for an upper respiratory infection. Because there is evidence that the Veteran has lung and upper respiratory symptoms that may have begun during active service, but there is insufficient evidence to decide the claim, a VA examination and opinion is required for his claims for service connected for sinusitis, bronchitis, and emphysema. See 38 U.S.C.A. § 5103A(d). 

The Veteran seeks service connection for renal disease and kidney stones. Service treatment records show treatment, testing and examination for genitourinary symptoms in July 1968 and August 1968. The Veteran was diagnosed with and treated for a urinary tract infection. The Veteran asserts that after a period of great pain and difficulty urinating while serving in Vietnam, he passed kidney stones, and that the problem subsided until he returned to the continental United States. He asserts he has experienced recurrent symptoms ever since that time. 

Records of private hospitalization indicate that the Veteran was treated for renal colic in October and November 1997. Records of VA treatment in March and April 2008 indicate that the Veteran was treated by VA for renal colic and that a CT scan showed kidney stones. A stent was placed and in April 2008 was removed. Because there is evidence that the Veteran has genitourinary symptoms that may have begun during active service, but there is insufficient evidence to decide the claim, a VA examination and opinion is required. See 38 U.S.C.A. § 5103A(d).

The Veteran asserts that he first experienced severe stomach pains under the stress of combat in Vietnam. He asserts that in 1980 he was treated for a stomach ulcer at a private hospital. The Veteran has reported that the hospital has indicated that it destroyed the records of treatment. 

At VA treatment in May 2008 he was treated for gastrointestinal symptoms. A May 2008 VA EGD procedure, with the endoscope advanced to the second portion of the duodenum, revealed a "1 cm HH with a diaphragmatic pinch at 39cm; normal appearing stomach with perhaps slight pyloric scarring from ?past PUD [peptic ulcer disease]-normal small bowel."  Also, under the section "esophageal findings," an abnormality characterized as an hiatal hernia was noted. The Veteran further claims that his current gastrointestinal symptoms are aggravated by stress. As there is evidence that the Veteran may have current gastrointestinal disability that began during service or is aggravated by service-connected psychiatric disability, but there is insufficient evidence to resolve the claim, a VA examination and opinion is required. See 38 U.S.C.A. § 5103A(d).

Regarding the Veteran's claims of entitlement to service connection for peripheral neuropathies of the upper and lower extremities, which he claims are due to exposure to Agent Orange, the Veteran asserts that upon his return from Vietnam, he developed a chronic tingling and itching in his lower extremities, which eventually went into his upper extremities as well. (See April 2006 statement from Veteran, numbered paragraph 5.)  Post-service treatment records show that the Veteran was treated in October 2008 for headaches, radiating to the left shoulder and tingling in the left hand. The treatment note indicates that the Veteran was scheduled for a neurology appointment scheduled for later than month. Follow-up records of VA neurological treatment are not associated with the claims file. These records must be obtained and associated with the claims file prior to adjudicating this claim. See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

In addition, a VA examination and opinion is required to determine whether the Veteran has current neurological disability of the upper or lower extremities that began during service or is related to any incident of service, including exposure to Agent Orange. See 38 U.S.C.A. § 5103A(d).

The Veteran contends that his PTSD warrants a rating in excess of the 50 percent initial rating assigned by the RO. The most recent VA examination took place in August 2007, with an addendum to the examination filed in October 2007. The Veteran now describes worsening symptoms since the time of his last VA examination. The Veteran is competent to report a worsening of symptoms. Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.). 

Because the Veteran is competent to report a worsening of his PTSD, and given the relative staleness of the previous examination, a new examination is warranted. See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The Veteran has also claimed entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). In order to establish entitlement to a TDIU, there must be an impairment of sufficient severity to preclude the Veteran from securing and following a substantially gainful occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. In adjudicating such a claim, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The Veteran currently does not meet the schedular criteria for a TDIU. See 38 C.F.R. § 4.16(a). However, he has appealed claims of entitlement to service connection for multiple disabilities and an increased disability rating for PTSD that could affect his eligibility under the schedular criteria. Additionally, a medical opinion is required as to whether the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.16.

Further, the RO/AMC must seek to obtain any additional relevant records of treatment, to include any relevant records of VA treatment for the disabilities at issue in this appeal for the period from October 2008 forward.

Accordingly, the case is REMANDED for the following action:

1.Request the Veteran to identify all records of VA and non-VA health care providers who have treated his claimed respiratory disabilities, peripheral neuropathy, kidney stones, renal disease, PTSD, ulcer or other gastrointestinal disease, or his left shoulder disorder that may not have been previously sought and received by VA.

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies. 

(b) The records sought must include all relevant records of VA treatment from October 2008 forward, including any follow-up records of VA neurological consultation on October 30, 2008, as referenced in a VA record of treatment dated on October 2, 2008.

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. The RO/AMC, after waiting an appropriate time period for the Veteran to respond and receiving all available relevant identified records of treatment, shall schedule the Veteran for VA examinations by clinicians with appropriate expertise, for the purpose of adjudicating his appealed claims for service connection. 

The examinations to be scheduled are to determine if the Veteran has service-related (i) gastrointestinal disability (including residuals of ulcer disease), (ii) renal disease, (iii) kidney stones, (iv) upper and lower respiratory disorders, (v) neurological disorders (including claimed peripheral neuropathy of the upper and lower extremities), or (vi) left shoulder disability.

The following considerations will govern the examinations:

(a) The claims folder, including all relevant medical records, and a copy of this remand, will be reviewed by the examiners. Each examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

(b) If deemed appropriate by any examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(c) For the left shoulder examination:

(i) The examiner must be informed that the described combat-related injury to the left shoulder is presumed to have occurred as described by the Veteran, even though there is no documentation of the injury in the service treatment records. The Veteran asserts that he injured his left shoulder during his combat duties in Vietnam. He asserts that he hurt his shoulder while scrambling to get under cover during a rocket and mortar attack and dove into a bunker, striking his shoulder and experiencing excruciating pain. He states that he has experienced continuous shoulder pain. He received VA emergency room treatment for the left shoulder in December 2005. He was assessed by a treating VA clinician in December 2005 as having bursitis or degenerative joint disease. 

(ii) The examiner must provide a diagnosis for each left shoulder disability found upon examination, including whether there is any tendonitis, bursitis, or arthritis of the left shoulder found.

(iii) If the examiner finds that the Veteran has arthritis of the left shoulder, the examiner must provide a finding as to whether the Veteran had arthritis of the left shoulder within one year after discharge from active service.

(iv) For each left shoulder disorder diagnosed, the examiner must provide an opinion as to whether the disorder began during active service or is related to any incident of active service, including the combat-related left shoulder injury described by the Veteran.

 (d) For the respiratory examination:

(i) The examiner must be informed that service treatment records indicate that the Veteran was treated for a cold in November 1966, and for a cough and a cold in April 1967. He asserts that he began experiencing breathing problems, sinusitis, headaches, emphysema, and bronchitis shortly after his arrival in Vietnam. He asserts that these conditions have continued from active service forward. At VA treatment in March 2008, a chest X-ray showed hyper-inflated lungs. Additionally, he was treated for an upper respiratory infection. 

(ii) The examiner must take a complete history from the Veteran pertinent to the purpose of his or her examination of Veteran.

(iii) If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must state this, with a fully reasoned explanation.

(iv) The examiner must provide a diagnosis for each disability found upon examination, and include findings as to whether the Veteran has sinusitis, emphysema, or bronchitis.

(v) For each diagnosed respiratory disorder, the examiner must provide an opinion as to whether the disorder began during active service or is related any incident of service.

(e) For the gastrointestinal examination:

(i) The examiner must be informed that the Veteran asserts that he first experienced severe stomach pains under the stress of combat in Vietnam. He asserts that in 1980 he was treated for a stomach ulcer at a private hospital, and such records have been destroyed according to the Veteran. At VA treatment in May 2008 he was treated for gastrointestinal symptoms. A May 2008 VA EGD procedure, with the endoscope advanced to the second portion of the duodenum, revealed a "1 cm HH with a diaphragmatic pinch at 39cm; normal appearing stomach with perhaps slight pyloric scarring from ?past PUD-normal small bowel." Also, under the section "esophageal findings," an abnormality characterized as an hiatal hernia was noted. The Veteran further claims that his current gastrointestinal symptoms are aggravated by stress. 

(ii) The examiner must take a complete history from the Veteran pertaining to the purpose of his or her examination of Veteran.

(iii) If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must state this, with a fully reasoned explanation, EXCEPT that the examiner must accept as credible the Veteran's history of experiencing stomach pains during the stress of combat in Vietnam, as the Veteran's account of the in-service, combat event is presumed credible under law. 

(iv) The examiner must provide a diagnosis for each gastrointestinal disorder found upon examination, to include whether the Veteran has a hiatal hernia or scarring related to past peptic ulcer disease.

(v) For each disorder found upon examination, the examiner must provide an opinion as to whether the disorder began during active service or is related to any incident of service.

(vi) For each disorder found upon examination, the examiner must provide an opinion as to whether the disorder is caused or AGGRAVATED (i.e., CHRONICALLY WORSENED) by his service-connected PTSD.

(f) For the examination pertaining to renal disease and kidney stones:

(i) The examiner must be advised that service treatment records show treatment, testing and examination for genitourinary symptoms in July 1968 and August 1968. The Veteran was diagnosed with and treated for a urinary tract infection. The Veteran asserts that after a period of great pain and difficulty urinating while serving in Vietnam, he passed kidney stones, and that the problem subsided until he returned to the continental United States. He asserts he has experienced recurrent symptoms ever since. Records of private hospitalization indicate that the Veteran was treated for renal colic in October and November 1997. Records of VA treatment in March and April 2008 indicate that the Veteran was treated by VA for renal colic and that a CT scan showed kidney stones. A stent was placed and in April 2008 was removed. 

(ii) The examiner must take a complete history from the Veteran pertinent the purpose of his or her examination of Veteran.

(iii) If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must state this, with a fully reasoned explanation.

(iv) The examiner must indicate whether the Veteran has renal disease, kidney stones, or residuals of kidney stones. For each condition found, the examiner must provide an opinion as to whether the condition began during active service or is related to any incident of service. 

(g) For the neurological examination:

(i) The examiner must be advised that, regarding the Veteran's claims of entitlement to service connection for peripheral neuropathies of the upper and lower extremities, which he claims are due to exposure to Agent Orange, the Veteran asserts that upon his return from Vietnam, he developed a chronic tingling and itching in his lower extremities, which eventually went into his upper extremities as well. (See April 2006 statement from Veteran.)  Post-service treatment records show that the Veteran was treated on October 2, 2008, for headaches, radiating to the left shoulder and tingling in the left hand. The treatment note indicates that the Veteran was scheduled for a neurology appointment scheduled on October 30, 2008; the October 30, 2008, record was not associated with the claims file at the time of the Board's review of the file.

(ii) The examiner must be advised that the Veteran is presumed to have been exposed to Agent Orange during his period of active service in Vietnam.

(iii) The examiner must take a complete history from the Veteran pertaining to the purpose of his or her examination of Veteran.

(iv) If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must state this, with a fully reasoned explanation.

(v) The examiner must provide a diagnosis for each neurological disability of the upper and lower extremities found upon examination, to include whether a diagnosis of peripheral neuropathy is warranted.

(vi) For each neurological disability of the upper or lower extremities found upon examination, the examiner must provide an opinion as to whether the disability is a result of exposure to Agent Orange.

(vii) The examiner must provide an opinion as to whether the Veteran experienced acute or subacute peripheral neuropathy within weeks or months of exposure to Agent Orange that resolved within two years of exposure.

(viii) If the examiner finds that the Veteran has current peripheral neuropathy of the upper or lower extremities, the examiner must provide an opinion as to whether the disability began during active service or is related to any incident of service.

(h) In all conclusions, each examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

(i) Each examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

(j) THE EXAMINERS ARE ADVISED THAT BY LAW, AN EXAMINER'S STATEMENT THAT AN OPINION IS BASED SOLELY ON THE MEDICAL EXPERTISE OF THE EXAMINER, WITHOUT A FULLY REASONED EXPLNATION, IS NOT A LEGALLY SUFFICIENT OPINION AND WILL LIKELY RESULT IN A RETURN OF THE CLAIM TO THE EXAMINER. 

The examiners are also advised that the law provides that the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file. Prejean v. West, 13 Vet.App. 444 (2000). Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data. Bloom v. West, 12 Vet.App. 185 (1999); Hernandez-Toyens v. West, 11 Vet.App. 379 (1998); see also Claiborne v. Nicholson, 19 Vet.App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet.App. 345 (1998).

3. The RO/AMC, after waiting an appropriate time period for the Veteran to respond and receiving all available relevant identified records of treatment, shall schedule the Veteran for a VA examination by a clinician with appropriate expertise, for the purpose of adjudicating his claims for an initial rating in excess of 50 percent for PTSD with dysthymic disorder and for a TDIU.
 
The following considerations will govern the examination:

(a) The claims folder, including all relevant medical records, and a copy of this remand, will be reviewed by the examiners. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(c) The examiner must conduct a mental status examination and provide all relevant findings.

(d) The examiner must assign a global assessment of functioning (GAF) score and provide a fully reasoned explanation for the score assigned.

(e) The examiner must provide findings as to the impact of the Veteran's PTSD with dysthymic disorder on his ordinary activities of daily life, his activities of daily living (ADLs), and his social and occupational functioning.

(f) The examiner must provide an opinion as to whether the Veteran is unable to secure and maintain substantially gainful occupation as a result of the combined impact of all of his service-connected disabilities (which, at the time of the Board's review of this matter in March 2012, consisted only of PTSD with dysthymic disorder).

(g) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

(h) The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

(i) The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

4. Readjudicate the issues on appeal. 

Readjudication must include consideration of the Veteran's claim for a TDIU. 

If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeal












 
Department of Veterans Affairs


